DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 4/6/2022.
Claims 1-18 are pending.
	
Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 4/6/2022 have been fully considered. In view of the claim amendments and upon further consideration, a new ground(s) of rejection is made.

35 USC 112 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that the amendments filed raise new issues; see rejection below for detail. 

35 USC 102 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that the amended limitations on the constituent join sets as recited in the claims are properly addressed at least based on cite prior art Leung discloses having different join sets involving different tables at different levels, such as and not limited to joining of multiple tables with different types of joining including inner join and outer join of tables ([0003-0005], [0031-0033], [0036-0037], [0091-0094]); see rejections below for detail. 
Also it is submitted that different join set operations recited in dependent claims are properly disclosed at least in view of Leung discloses, including and not limited inner join that involves intersection, outer join that involves union ([0003-0005], [0072-0074], ], [0089-0107]; see rejections below for detail

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed by the new ground(s) of rejection. The reason is set forth in the rejections; see below for detail.

Claim Objections
In view of the amendment filed, the objection as set forth in the previous office action are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 each recites amended limitation “wherein the constituent join sets and associated query block sets”.  There is insufficient antecedent basis for this limitation in the claims, which rendering the claims being indefinite. 
Also, “constituent join sets” is being recited in the applying step, which may be different from the amended limitation of “the constituent join sets” stated above. It is unclear which one of the two is “said constituent join sets” in the applying step refers to.

Amended claim 2 incorporates deficiencies of claim 1 described above. Claim 2 further recites limitations of “the first join set includes at least a first table not involved in the second join set; the second join set includes at least a second table not involved in the first join set”.
Since each of a first table and a second table as recited in claim 2 is merely  a table in respective join set, hence the cited limitations of claim 2 are contradicting to amended limitations of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 1. 
The limitations in claim 1 requires only one of the two scenarios as indicted by the term “or”, such that either (i) the first join set involves a table not involved in the second join set, or (ii) the first join set involves a table not involved in the second join set as claimed.  
However, the limitations in claim 2 require both (i) the first join set involves a table not involved in the second join set, and (ii) the first join set involves a table not involved in the second join set as claimed, which contradict with claim 1 and rendering claim 2 being further indefinite. 

  Amended claim 3 incorporates deficiencies of claim 1 described above. Claim 3 further recites limitations of “the second join set includes all tables involved in the first join set; the second join set includes at least one table not involved in the first join set”. The cited limitations of claim 3 contradict with amended limitation of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 1 rendering claim 3 being further indefinite.  

Amended claim 4 incorporates deficiencies of claim 1 described above. Claim 4 further recites limitations of “the first join set includes all tables involved in the second join set; the first join set includes at least one table not involved in the second join set”. The cited limitations of claim 4 contradict with amended limitation of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 1 rendering claim 4 being further indefinite.  

Amended claim 5 incorporates deficiencies of claim 1 described above. Claim 5 further recites limitations of  “the first join set includes at least one table not involved in the second join set; the second join set includes at least one table not involved in the first join set”. The cited limitations of claim 5 contradict with amended limitation of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 1 rendering claim 5 being further indefinite.  

Amended claim 11 incorporates deficiencies of claim 10 described above. Claim 11 further recites limitations of “the first join set includes at least a first table not involved in the second join set; the second join set includes at least a second table not involved in the first join set”.
Since each of a first table and a second table as recited in claim 11 is merely a table in respective join set, hence the cited limitations of claim 11 are contradicting to amended limitations of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 10. 
The limitations in claim 10 requires only one of the two scenarios as indicted by the term “or”, such that either (i) the first join set involves a table not involved in the second join set, or (ii) the first join set involves a table not involved in the second join set as claimed.  
However, the limitations in claim 11 require both (i) the first join set involves a table not involved in the second join set, and (ii) the first join set involves a table not involved in the second join set as claimed, which contradict with claim 10 and rendering claim 11 being further indefinite. 

  Amended claim 12 incorporates deficiencies of claim 10 described above. Claim 12 further recites limitations of “the second join set includes all tables involved in the first join set; the second join set includes at least one table not involved in the first join set”. The cited limitations of claim 12 contradict with amended limitation of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 10 rendering claim 12 being further indefinite.  

Amended claim 13 incorporates deficiencies of claim 10 described above, and recites limitations “the said first join set” and “the said second join set” are not clearly understood rendering the claim being indefinite. 
Also, claim 13 further recites limitations of “the first join set includes all tables involved in the second join set; the first join set includes at least one table not involved in the second join set”. The cited limitations of claim 13 contradict with amended limitation of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 10 rendering claim 14 being further indefinite.  

Amended claim 14 incorporates deficiencies of claim 10 described above, and recites limitations “the said second join set” is not clearly understood rendering the claim being indefinite. 
Also, claim 14 further recites limitations of  “the first join set includes at least one table not involved in the second join set; the second join set includes at least one table not involved in the first join set”. The cited limitations of claim 10 contradict with amended limitation of “wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set” recited in claim 10 rendering claim 14 being further indefinite.  

Any claim not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depend on. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al (Pub No. US 2021/0019318, hereinafter Leung) in view of Tao (Patent No US 7,191,169).
Leung is cited in the previous office action.

With respect to claim 1, Leung discloses a method (Abstract), comprising: 
deriving a plurality of join sets from a query workload set, wherein each join set of said plurality of join sets represents a respective join graph for a respective query block set from said query workload set ([0003-0005], [0026], [0029], [0070], Fig 1-6: derive join sets of tables from a set of data for query processing representing a query workload set; wherein each join represents a join graph for query block set in query processing involving joining of multiple tables);
wherein the constituent join sets and associated query block sets include a first join set and a first query block set associated with said first join set, and a second join set and a second query block set associated with said second join set, wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set ([0003-0005], [0031-0033], [0036-0037], [0091-0094]:since there are multiple join sets and query blocks representing by the tables and query plan, hence the consistent join sets and associated query blocks include  a 1st join set/query blocks and  2nd join set/query block for different parts of the query plan having different forms of joining.  The 1st left join set-- such as and not limited to child left join set of one join set in the plan-- involves a table, and that table is not used in a different join set representing the 2nd join set-- such as and not limited to child right join set that involve different tables than the tables in the 1st join set);
 applying a join set operation to constituent join sets of said plurality of join sets and associated query block sets to generate a resultant join set associated with a respective resultant query block set that includes each respective query block set of each of said constituent join sets of said plurality of join sets ([0026-0029], [0032-0033], [0039-0048], [0069], ]0087-0106], Fig 3-13: apply a join set operation, e.g. group by, to the join sets of related tables to generate a result  set representing the resultant join set, wherein the result set is associated with the query block set with data blocks of tables being involved in the join operation as set forth by the query); 
based on the resultant join set associated with respective resultant query block set, determining that a materialized view based on said resultant query block set provides a net work load benefit to a set of queries ([0028-0029], [0068-0071], [0086]: determine a most appropriate materialized view based on the result query block, which provide a net workload benefit to a set of queries with the benefit of at least being efficient, e.g. being able to handle null value); 
in response to determining that the materialized view provides a net work load benefit to a set of queries, selecting the materialized view for creation ([0029], [0070-0072], [0086], Fig 10-13: create a materialized view that is determined to be the most appropriate which provides the net work load benefit, e.g. creating a materialized view that can handle null values and thus improve efficiency). 
Leung does not explicitly disclose said respective join graph including one or more join edges that each comprise one or more join conditions.
However, Tao discloses said respective join graph including one or more join edges that each comprise one or more join conditions (Col. 7, lines 34-65, Col. 8, lines 9-25 & 50-60, Col. 9, lines 20-30, Col 10, lines 16-25: each join graph is representing the each join graph subset that joins a subset of tables. The join graph subset includes one or more join edges each with a join condition for the subgroup as shown in Fig 6).
  Since both Leung and Tao are from the same field of endeavor as both are directed to managing join sets with respect tot materialized view, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Leung and Tao to incorporate join graph with edges and join sets management of Tao into Leung for materialized view selection as claimed. The motivation to combine is improve overall query performance (Leung, [0002]; Tao, Col. 3, lines 60-67), 

With respect to claim 10, Leung discloses one or more non-transient computer readable media storing instructions that (Abstract, Fig 14), when executed by one or more processors, cause: 
deriving a plurality of join sets from a query workload set, wherein each join set of said plurality of join sets represents a respective join graph for a respective query block set from said query workload set ([0003-0005], [0026], [0029], [0070], Fig 1-6: derive join sets of tables from a set of data for query processing representing a query workload set; wherein each join represents a join graph for query block set in query processing involving joining of multiple tables);
wherein the constituent join sets and associated query block sets include a first join set and a first query block set associated with said first join set, and a second join set and a second query block set associated with said second join set, wherein the first join set involves a table not involved in the second join set or the second join set involves a table not involved in the first join set ([0003-0005], [0031-0033], [0036-0037], [0091-0094]:since there are multiple join sets and query blocks representing by the tables and query plan, hence the consistent join sets and associated query blocks include  a 1st join set/query blocks and  2nd join set/query block for different parts of the query plan having different forms of joining.  The 1st left join set-- such as and not limited to child left join set of one join set in the plan-- involves a table, and that table is not used in a different join set representing the 2nd join set-- such as and not limited to child right join set that involve different tables than the tables in the 1st join set);
 applying a join set operation to constituent join sets of said plurality of join sets and associated query block sets to generate a resultant join set associated with a respective resultant query block set that includes each respective query block set of each of said constituent join sets of said plurality of join sets ([0026-0029], [0032-0033], [0039-0048], [0069], ]0087-0106], Fig 3-13: apply a join set operation, e.g. group by, to the join sets of related tables to generate a result  set representing the resultant join set, wherein the result set is associated with the query block set with data blocks of tables being involved in the join operation as set forth by the query); 
based on the resultant join set associated with respective resultant query block set, determining that a materialized view based on said resultant query block set provides a net work load benefit to a set of queries ([0028-0029], [0068-0071], [0086]: determine a most appropriate materialized view based on the result query block, which provide a net workload benefit to a set of queries with the benefit of at least being efficient, e.g. being able to handle null value); 
in response to determining that the materialized view provides a net work load benefit to a set of queries, selecting the materialized view for creation ([0029], [0070-0072], [0086], Fig 10-13: create a materialized view that is determined to be the most appropriate which provides the net work load benefit, e.g. creating a materialized view that can handle null values and thus improve efficiency). 
Leung does not explicitly disclose said respective join graph including one or more join edges that each comprise one or more join conditions.
However, Tao discloses said respective join graph including one or more join edges that each comprise one or more join conditions (Col. 7, lines 34-65, Col. 8, lines 9-25 & 50-60, Col. 9, lines 20-30, Col 10, lines 16-25: each join graph is representing the each join graph subset that joins a subset of tables. The join graph subset includes one or more join edges each with a join condition for the subgroup as shown in Fig 6).
  Since both Leung and Tao are from the same field of endeavor as both are directed to managing join sets with respect tot materialized view, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Leung and Tao to incorporate join graph with edges and join sets management of Tao into Leung for materialized view selection as claimed. The motivation to combine is improve overall query performance (Leung, [0002]; Tao, Col. 3, lines 60-67), 

With respect to claims 2 and 11, the combined teachings of Leung and Tao further disclose wherein applying the join set operation includes applying an intersection join set operation to generate a resultant join set and a resultant query block set associated with said resultant join set by at least determining that said first join set intersects with said second join set (Leung, [0003-0005], [0072-0074], [0089-0107]; Tao, Col. 7,lines 30-50, Col.8, lines 45-55: apply an intersection join operation to determine result set, such as and not limited to apply an join operation on identify matching), wherein: 
the first join set includes at least a first table not involved in the second join set; the second join set includes at least a second table not involved in the first join set; the first join set and the second join set both contain a plurality of tables that does not include said first table and said second table; the resultant join set contains a plurality of tables common to both the first join set and the second join set not including said first table and said second table; the resultant query block set includes said first query block set and said second query block set (it appears that the limitations are directed to types of data being manipulated which are directed  to non-functional material as the applying step could be performed the same regardless of the data or join sets; Leung, [0074-0076], [0074-0086], Fig 3-6, Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30, Fig 4-6:  multiple join set are being applied to the join operation, including and limited to the join sets as claimed to generate result block set  representing the  resultant query block set as claimed).
With respect to claims 3 and 12, the combined teachings of Leung and Tao further disclose wherein applying the join set operation includes applying an subset join set operation to generate a resultant join set and a resultant query block set associated with said resultant join set by at least determining that said first join set is a subset of said second join set (Leung, [0003-0005], [0032-0033], [0074-0076], [0089-0109], Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30: apply an subset join operation to determine result set, such as and not limited to apply a join that involves a subset of the tables with inner or outer join), wherein: 
the second join set includes all tables involved in the first join set; the second join set includes at least one table not involved in the first join set; the resultant join set includes said all tables involved in the first join set; the resultant query block set includes said first query block set and said second query block set (it appears that the limitations are directed to types of data being manipulated which are directed  to non-functional material as the applying step could be performed the same regardless of the data or join sets; Leung, [0074-0076], [0074-0086], Fig 3-6; Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30, Fig 4-6:  multiple join set are being applied to the join operation, including and limited to the join sets as claimed to generate result block set  representing the  resultant query block set as claimed).

With respect to claims 4 and 13, the combined teachings of Leung and Tao further disclose wherein applying the join set operation includes applying an superset join set operation to generate a resultant join set and a resultant query block set associated with said resultant join set by at least determining that the said first join set is a superset of the said second join set and is in invariant with respect to said second join set(Leung, [0003-0005], [0032-0033], [0074-0076], [0089-0109], Fig 3-6; Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30: apply an superset join operation to determine result set, such as and not limited to apply a join that involves a subset of the tables with inner or outer join with invariant), wherein:
 the first join set includes all tables involved in the second join set; the first join set includes at least one table not involved in the second join set; the resultant join set includes all tables involved in the respective join graph of the first join set; the resultant query block set includes said first query block set and said second query block set (it appears that the limitations are directed to types of data being manipulated which are directed  to non-functional material as the applying step could be performed the same regardless of the data or join sets; Leung, [0074-0076], [0074-0086], Fig 3-6; Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30, Fig 4-6:  multiple join set are being applied to the join operation, including and limited to the join sets as claimed to generate result block set  representing the  resultant query block set as claimed).
With respect to claims 5 and 14, the combined teachings of Leung and Tao further disclose  wherein applying the join set operation includes applying an union join set operation to generate a resultant join set and a resultant query block set associated with said resultant join set by at least determining that said first join set intersects with the said second join set and the intersection is invariant with respect to said first join set and said second join set (Leung, [0003-0005], [0032-0033], [0074-0076], [0089-0109]; Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30: apply an union join operation to determine result set, such as and not limited to apply a join that involves aggregating blocks of different tables ), wherein: 
the first join set includes at least one table not involved in the second join set; the second join set includes at least one table not involved in the first join set; the first join set and the second join set contain at least one table in common; the resultant join set includes all tables involved in the first join set; the resultant join set includes all tables involved in the second join set; the resultant query block set includes said first query block set and said second query block set (it appears that the limitations are directed to types of data being manipulated which are directed  to non-functional material as the applying step could be performed the same regardless of the data or join sets; Leung, [0074-0076], [0074-0086], Fig 3-6; Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30, Fig 4-6:  multiple join set are being applied to the join operation, including and limited to the join sets as claimed to generate result block set  representing the  resultant query block set as claimed)..
With respect to claims 6 and 15, the combined teachings of Leung and Tao further disclose determining that a particular join set from said plurality of join sets involves a many-to-many join between a pair of fact tables (Leung, [0005], [0071], [0031], [0033]; Tao, Col. 7,lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30: determine the type of join with respect to relationships of the tables);; 
in response to said determining, forgoing applying a join set operation to said particular join set (Leung, [0031], [0033], [0041-0042], [0074], Fig 3-6; Tao, Col. 7, lines 30-50, Col.8, lines 45-55, Col. 9,lines 25-30: forgo the many to many type join as the join is directed to one to one type join as shown)..
With respect to claims 7 and 16, the combined teachings of Leung and Tao further disclose applying join set operations to constituent join sets that include said plurality of join sets to form a pool of resultant join sets (Leung, [0031], [0032], [0074], [0089-0106], Fig 3-6 & 10-13; Tao, Col. 7, lines 48-67, Col. 8, lines 10-42: performing join operating from a pool); 
pruning one or more resultant join sets from said pool of result join sets (Leung, [0031], [0033], [0035], Fig 10-13; Tao, Col. 7, lines 48-67, Col. 8, lines 10-50: pruning result join set by filtering or removing the result set, such as and not limed to duplicates); 
after pruning one or more resultant join sets, determining for each particular resultant join set of at least some of said pool of resultant join sets that a materialized view based on each particular subset resultant join set provides a net workload benefit to a set of queries (Leung, [0028-0029], [0068-0071], [0086]; Tao, Col. 7, lines 48-67, Col. 8, lines 10-50, Col. 9,lines 25-30: determine a most appropriate materialized view based on the result query block, which provide a net workload benefit to a set of queries with the benefit of at least being efficient, e.g. being able handle removal of duplicates) .
With respect to claims 8 and 17, the combined teachings of Leung and Tao further disclose wherein pruning one or more resultant join sets includes: making a determination that a certain join graph of a certain resultant join set from said pool involves less than a threshold number of joins (Leung, [0027-0028], [0031], [0033], [0035], Fig 10-13; Tao, Tao, Col. 7, lines 48-67, Col. 8, lines 10-50, Col. 9,lines 25-30: pruning result join set by filtering or removing the result set based on determination made, e.g. duplicates involves more joins and hence is not efficient for query/join processing. Number of duplicates being used indicates a threshold number of joins in join processing); and 
in response to making said determination, pruning said certain resultant join set from said pool (Leung, [0031], [0033], [0035], Fig 10-13; Tao, Col. 7, lines 48-67, Col. 8, lines 10-50, Col. 9, lines 25-30: pruning result join set by filtering or removing the result set, such as and not limed to duplicates).
With respect to claims 9 and 18, the combined teachings of Leung and Tao further disclose wherein pruning one or more resultant join sets includes: making a determination that a corresponding query block set of a certain resultant join set from said pool involves less than a threshold number of query blocks (Leung, [0027-0028], [0031], [0033], [0035], Fig 10-13; Tao, Col. 7, lines 48-67, Col. 8, lines 10-50, Col. 9, lines 25-30: pruning result join set by filtering or removing the result set based on determination made, e.g. duplicates involves more data blocks being processed hence is not efficient for query/join processing. Number of duplicates being used indicates a threshold number of blocks); and 
in response to making said determination, pruning said certain resultant join set from said pool ([0031], [0033], [0035], Fig 10-13: pruning result join set by filtering or removing the result set, such as and not limed to duplicates).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168